I concur in the foregoing. Viewed in the broadest and most liberal aspect it is imperative that the writ should issue. The constitution of this state (Const., art. II, sec. 2 1/2) makes recognition of the existence of political parties, declares for a primary law, and empowers the legislature to prescribe tests controlling the right to vote at such primary. It is not necessary here to consider the full import of this constitutional provision, whether it is not in itself a guaranty of partisan primaries, through which alone under our system of laws political parties, the existence of which is certainly guaranteed by the constitution, can alone live. It is truly said that the intent of the legislature expressed in its acts is to be considered in interpreting those acts. No doubt can be entertained of the legislative intent in passing the primary law of 1913. It provided a complete plan for registration declaring party affiliations, though there was no compulsion upon the elector to declare such an affiliation. There was upon the statute books at that time a registration law authorizing the elector to declare his party affiliation, and compelling county clerks and registrars of voters to enter such declarations of party affiliation when made, to the very legitimate end that those and those only who belonged to a political party should, at the primary designed for the selection of its candidates, have a voice in that selection. There can be no doubt but that it made this registration lawas it then stood, by distinct reference, a part of itself.
Equally no doubt can be entertained of the purpose of the legislature in passing the primary law of 1915. Compelled to recognize the existence of political parties, so far as national officers are concerned, it proposed to and did do away with all party nominations for state offices. It was designed, and avowedly designed, to destroy all political parties so far as they operated upon state officers and affairs. In the accomplishment of this purpose the Act of 1915 repealed the partisan primary law of 1913, and to harmonize legislation under its new proposed scheme of politics it struck out from section 1096 the provision touching the registration of the political *Page 30 
party with which the elector was affiliated. Turning again to the intent of the legislature, there is no room for doubt but that the law of 1915 was intended primarily and fundamentally to destroy party primaries and party nominations to state and county offices.
Under the guaranty of the constitution the people of the state under the initiative and the referendum become the highest legislative body in the state. Under the initiative they may pass laws beyond the power of the legislature to modify or repeal. Under the referendum they may perform the high legislative function of vetoing an act of the legislature. We are thus not only entitled, but it is our duty, to consider the legislative intent of the people at a referendum election quite as much as the legislative intent of the legislature itself. They took under consideration the question as to whether or not the primary law of 1915 should be permitted to remain upon the statute books. If their vote at the polls favored it, it became the law of the state. If their vote at the polls repudiated it, their repudiation was a declaration that the primary law of 1915 should be repealed and the primary law of 1913 should be restored to full life. Such was not only the intent, but such was the necessary effect of the act of the sovereign people at the polls in striking from the statute books the primary law of 1915.
What then stands in the way of the officers of the state giving effect to this plainly expressed will of the people solemnly registered at the polls? Nothing saving the specious argument that because the people in the same referendum election did not veto the law of 1915 amending section 1096, it must be concluded that they desired that law to stand as amended, and, standing as amended, it will operate to subvert the whole partisan primary law of 1913, and thus undo everything which the people of the state thought they were doing when in terms they destroyed the primary law of 1915.
But what is the broad and complete answer to this argument? It is that the people plainly designed to restore to full life the primary law of 1913; that to restore this act to the statute books required partisan registration; that the primary law of 1913 makes specific reference to and adopts as part of itself section 1096; but section 1096 as so adopted is the section as it originally stood, calling for the registration by party affiliation. Even if section 1096 had been totally repealed *Page 31 
it would, under familiar principles and under all of the authorities, be the subject of reference to determine what was meant by the primary law of 1913 and to give that meaning due effect; that, therefore, section 1096 for the purposes of the primary law of 1913, and for registration thereunder, would remain in force even though the section had been wholly eliminated from our statute books, and that such has always been the rule of construction. (People v. Whipple, 47 Cal. 591; Potter's Dwarris on Statutes, pp. 190, 192; Regina v.Merionethshirs, 6 Ad.  E. 343; Rex v. Laxdale, 1 Burr. 445; 2 Lewis' Sutherland on Statutory Construction 2d ed., secs. 405, 453, 489.)
Melvin, J., and Lennon, J., pro tem., concurred.